Name: Commission Regulation (EEC) No 1084/84 of 18 April 1984 repealing Regulation (EEC) No 926/80 on exemption from the application of monetary compensatory amounts in certain cases
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/26 Official Journal of the European Communities 19 . 4 . 84 COMMISSION REGULATION (EEC) No 1084/84 of 18 April 1984 repealing Regulation (EEC) No 926/80 on exemption from the application of monetary compensatory amounts in certain cases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1 004/84 (2), and in particular Article 6 thereof, in some specific cases that it was not possible to demonstrate that one or other of the conditions had not been met, although the total quantities for which exemption was requested gave rise to serious doubts as to the accuracy of the information supplied ; whereas it has therefore been necessary to have recourse to the abovementioned Article 14 ; Whereas it does not appear possible to avoid the diffi ­ culties described except by requiring the registration of contracts and the provision of large securities as a guarantee that contracts will be executed ; whereas this solution would, however, involve an extremely heavy administrative burden, a relatively high cost to the trade and disclosure of all the contracts concerned ; whereas these consequences render the procedure impractical ; Whereas, under these conditions, the only solution is to repeal the arrangements which are too open to abuse ; whereas such repeal will deprive the interested parties of the advantages resulting from Regulation (EEC) No 926/80 in respect of contracts concluded after the entry into force of this Regulation ; whereas, in order to avoid the additional burden which may result from an increase in monetary compensatory amounts, the interested parties will in future have to take the necessary measures, in particular by inserting appropriate clauses in contracts ; Whereas certain transitional measures should be laid down ; whereas these measures must take account of the maximum period for the execution of contracts eligible for exemption under Regulation (EEC) No 926/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, Whereas Commission Regulation (EEC) No 926/80 (3), as amended by Regulation (EEC) 2899/81 (4) and known as 'the equity Regulation', introduced a special system of exemption, subject to certain conditions, from monetary compensatory amounts on imports or exports, as the case may be, covered by contracts concluded prior to the increase or introduction of those amounts ; whereas the said Regulation estab ­ lished a Community framework within which the Member States could, however, by virtue of Article 14 ( 1 ) thereof, lay down stricter criteria in order to prevent excessive application of the provisions in question ; Whereas this rule was introduced in order to deal with the practical problems of application arising from any requirement that contracts be produced in evidence ; whereas partial or total exemption from monetary compensatory amounts could be granted, pursuant to Article 5 ( 1 ) of Regulation (EEC) No 926/80, only for quantities of products covered by a contract firmly concluded on a specified date ; Whereas, despite the efforts made by the Member States in applying the system, difficulties have been encountered in checking whether contracts were actu ­ ally concluded on the date in question and whether contracts were firmly concluded ; whereas it emerged HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 926/80 is hereby repealed. (') OJ No L 106, 12. 5 . 1971 , p. 1 . 0 OJ No L 101 , 13 . 4. 1984, p. 2. (3) OJ No L 99, 17. 4. 1980, p. 15. h OJ No L 287, 8 . 10 . 1981 , p. 3 . 19 . 4. 84 Official Journal of the European Communities No L 106/27 2. The provisions of Regulation (EEC) No 926/80 shall continue to be applicable to contracts concluded before the entry into force of this Regulation and under which imports or exports are undertaken within six months of the date of entry into force of this Regu lation . However, where for an operation an import or export licence is used which was issued before the date on which this Regulation entered into force, the time limit of six months shall be replaced by the remaining period of validity of the licence. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1984. For the Commission Poul DALSAGER Member of the Commission